DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation 
wherein the first waveform generator if further configured to.  The examiner recommends amending "if" to "is".  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Pham et al. (EP 2674741 A1), hereinafter Pham.

	Regarding claim 1, Pham discloses: A system for generating input signals for an electronic engine control (EEC) module, the system comprising:
a first waveform generator that is configured to generate: (Pham, e.g., see fig. 3, ENGINE SIMULATION (310) and ACCELEROMETER SIGNAL SIMULATION (320), and para. [0014] to an aircraft engine simulator (310) that generates aircraft engine simulator outputs (312), (314), (316), and (318)).  
a simulated first speed signal that is representative of a first speed; and (Pham, e.g., see fig. 3, SPEED #1 (312) and para. [0014] to speed #1 (312) representing an actual speed of a specific component of an aircraft engine.)
a vibration modulating signal that is representative of the first speed; (Pham, e.g., see fig. 3, VIB. SPEED #1 (322) and para. [0015] relating to the reception of the output of (312) to be received by vibration speed simulator (322))
a second waveform generator, synchronized with the first waveform generator, that is configured to receive the vibration modulating signal and to generate: (Pham, e.g., see fig. 3, ACCELEROMETER WAVEFORM GENERATORS (350), SYNC PULSE GEN (354), and VIB. SPEED #1 (322), and para. [0016] to an accelerometer waveform generator (350) that receives the number of accelerometer signal simulator outputs and synchronizes at least one accelerometer signal simulator output to a reference timing signal)
a simulated second speed signal that is representative of a second speed; and (Pham, e.g., see fig. 3, D/A #2 (358), SPEED #2 (314), VIB. SPEED #2 (324), PHASE ANGLE MANIP. #2 (332), AMPLITUDE MANIP. #2 (338), and para. [0016] disclosing the accelerometer waveform generator (350) generates accelerometer waveform generator outputs by first using a digital-to analog (D/A) converter (352) to receive and convert the reference timing signal from engine simulation (310) speed #1, (312) output to an analog reference timing signal.  D/A converters D/A # (356), D/A #2 (358), D/A #3 (360) and D/A #N (362) convert each respective amplitude output to a respective analog signal output; examiner notes that Pham discloses an analog waveform at the accelerometer waveform generator (350) that is representative of a second speed).  
a simulated composite vibration voltage signal; and (Pham, e.g., see fig. 3, MIXER (380), and para. [0018] disclosing mixer (380) that receives and combines each of the number of filtered accelerometer waveform generator outputs).
a voltage-to-charge (V/Q) converter that is configured to receive the simulated composite vibration voltage signal from the second waveform generator and to generate a simulated composite vibration charge signal that simulates a speed/vibration composite signal from an accelerometer. (Pham, e.g., see fig. 3, FILTER(S) #1-#N (372, 374, 376, and 362), MIXER (380), CHARGE CONVERT (382), and ENGINE MONITORING UNIT (EMU)/VIBRATION MEASURING LRU (390), and para. [0019] disclosing a charge converter (382) receives the output from the mixer (380) and converts the single filtered accelerometer waveform generator output to a current charge vibration simulation output.  An engine monitoring unit (390) receives each current charge vibration simulation output from each of the number of simulated accelerometers to measure a simulated total aircraft engine vibration.)

Regarding claim 2, Pham discloses: The system of claim 1, wherein:
the first waveform generator comprises a first arbitrary waveform generator that is configured to: 
read a first data file that is representative of a modeled first speed; (Pham, e.g., see fig. 3 to SPEED(S) #1-3 (312, 314, and 316) and OTHER #N (318) and para. [0014] wherein each of these outputs from this stage are representative of an actual speed of a specific component of an aircraft engine, is disclosed.  See also para. [0032] which relates to a mass storage device (510) and device control application (522) executable to perform the various operations described above.)
generate the simulated first speed signal in response to the first data file; and (Pham, e.g., see fig. 3, SPEED #1 (312) and para. [0014] disclosing the representation of an actual speed 
generate the vibration modulating signal in response to the first data file; and (Pham, e.g., fig. 3, VIB. SPEED #1 (322) and para. [0015] disclosing the generation of vibration speed simulator outputs to include (322, 324, 326, and 328), which is generated with respect to speed outputs from (312, 314, 316, and 318)).

the second waveform generator comprises a second arbitrary waveform generator that is configured to: 
read a second data file that is representative of a modeled second speed; (Pham, e.g., see fig. 3 to ACCELEROMETER WAVEFORM GENERATORS (350), D/A #2 (358), SPEED #2 (314), and paras. [0014-0017] which discloses D/A #2 (358) converting the file received from SPEED #2 (314), which is representative of a second speed; examiner notes in order for a computation to be performed for the action of conversion, the computer must inherently first read the file.  See also para. [0032] which relates to a mass storage device (510) and device control application (522) executable to perform the various operations described above.)
generate the simulated second signal in response to the second data file; and (Pham, e.g., see fig. 3 to D/A #2 (358) and para. [0016] in which D/A #2 (358) converts each respective amplitude output to a respective synchronized analog signal output)
generate the simulated composite vibration voltage signal in response to the second data file and the vibration modulating signal. (Pham, e.g., see fig. 3, SPEED #2 (314), VIB. SPEED # (324) and D/A #2 (358), disclosing converting each of the respective amplitude output to a respective analog signal output; also see para. [0018] disclosing the mixer (380), downstream from D/A #2 (358), that receives and combines each of the number of filtered accelerometer waveform generator outputs that include a vibration speed output, a phase angle output, an amplitude output, and a synchronized analog signal output).

Regarding claim 5, Pham discloses: The system of claim 1, wherein: the first speed is representative of an N2 speed; and the second speed is representative of an N1 speed. (Pham, e.g., see figs. 2-4, central shaft (22), compressor section (16), SPEED #1 (312), and SPEED #2 (314) of ENGINE SIMULATION (310), and para. [0014] which discloses that each of these outputs from this stage are representative of an actual speed of a specific component of an aircraft engine that is contributed from an aircraft engine, including fan, compressor, or turbine assemblies; examiner notes that the disclosure is interpreted as having a first speed related to an engine central shaft speed (22) and a compressor speed (16).)

Regarding claim 15, Pham discloses: An EEC module for a gas turbine engine, configured to receive the simulated first speed signal, the simulated second speed signal, and the simulated composite vibration charge signal from the system of claim 1. (Pham, e.g., see fig. 3 and para. [0013] to an Engine Monitoring Unit (EMU) (390) receiving simulated accelerometers implementations (300, 302, and 304) and para. [0019] disclosing engine monitoring unit (390) receiving each current change vibration simulation output from each of the number of simulated accelerometers to measure a simulated total aircraft engine vibration).  

Regarding claim 16, Pham discloses: A method of generating input signals for an electronic engine control (EEC) module by using a first and second waveform generator and a voltage-to-charge (V/Q) converter, the method comprising: 
generating, by the first waveform generator: (Pham, e.g., see fig. 3, ENGINE SIMULATION (310) and ACCELEROMETER SIGNAL SIMULATION (320), and para. [0014] to an aircraft engine simulator (310) that generates aircraft engine simulator outputs (312), (314), (316), and (318)).  
a simulated first speed signal that is representative of a first speed; and (Pham, e.g., see fig. 3, SPEED #1 (312) and para. [0014] to speed #1 (312) representing an actual speed of a specific component of an aircraft engine).
a vibration modulating signal that is representative of the first speed; (Pham, e.g., see fig. 3, VIB. SPEED #1 (322) and para. [0015] relating to the reception of the output of (312) to be received by vibration speed simulator (322)).
inputting, from the first waveform generator to the second waveform generator, the vibration 
modulating signal; (Pham, e.g., see fig. 3, ACCELEROMETER WAVEFORM GENERATORS (350), SYNC PULSE GEN (354), and VIB. SPEED #1 (322), and para. [0016] to an accelerometer waveform generator (350) that receives the number of accelerometer signal simulator outputs and synchronizes at least one accelerometer signal simulator output to a reference timing signal)
generating, by the second waveform generator: (Pham, e.g., see fig. 3, ACCELEROMETER WAVEFORM GENERATORS (350), SYNC PULSE GEN (354), and VIB. SPEED #1 (322), and para. [0016] to an accelerometer waveform generator (350) that receives the number of accelerometer signal simulator outputs and synchronizes at least one accelerometer signal simulator output to a reference timing signal)
a simulated second signal that is representative of a second speed; and (Pham, e.g., see fig. 3, D/A #2 (358), SPEED #2 (314), VIB. SPEED #2 (324), PHASE ANGLE MANIP. #2 (332), AMPLITUDE MANIP. #2 (338), and para. [0016] disclosing the accelerometer waveform generator (350) generates accelerometer waveform generator outputs by first using a digital-to analog (D/A) converter (352) to receive and convert the reference timing signal from engine simulation (310) speed #1, (312) output to an analog reference timing signal.  D/A converters D/A # (356), D/A #2 (358), D/A #3 (360) and D/A #N (362) convert each respective amplitude output to a respective analog signal output; examiner notes that Pham discloses an analog 
a simulated composite vibration voltage signal that is representative of the second speed and the vibration modulating signal; (Pham, e.g., see fig. 3, SPEED #2 (314), VIB. SPEED #2 (324), D/A #2 (358) and para. [0016] disclosing D/A #2 (358) receiving and converting the reference timing signal from engine simulation (310) and SPEED.)
wherein the second waveform generator is synchronized with the first waveform generator; and (Pham, e.g., see fig. 3, ACCELEROMETER WAVEFORM GENERATORS (350), SYNC PULSE GEN (354), and VIB. SPEED #1 (322), and para. [0016] to an accelerometer waveform generator (350) that receives the number of accelerometer signal simulator outputs and
generating, by the V/Q converter, a simulated composite vibration charge signal that simulates a speed/vibration composite signal from an accelerometer, wherein the simulated composite vibration charge signal is representative of the simulated composite vibration voltage signal. (Pham, e.g., see fig. 3, FILTER(S) #1-#N (372, 374, 376, and 362), MIXER (380), CHARGE CONVERT (382), and ENGINE MONITORING UNIT (EMU)/VIBRATION MEASURING LRU (390), and para. [0019] disclosing a charge converter (382) receives the output from the mixer (380) and converts the single filtered accelerometer waveform generator output to a current charge vibration simulation output.  An engine monitoring unit (390) receives each current charge vibration simulation output from each of the number of simulated accelerometers to measure a simulated total aircraft engine vibration.)

Regarding claim 17, Pham discloses: The method of claim 16, wherein: 
the first waveform generator comprises a first arbitrary waveform generator that is configured to: 
read a first data file that is representative of a modeled first speed; (Pham, e.g., see fig. 3 to SPEED(S) #1-3 (312, 314, and 316) and OTHER #N (318) and para. [0014] wherein each of 
generate the simulated first speed signal in response to the first data file; and (Pham, e.g., see fig. 3, SPEED #1 (312) and para. [0014] disclosing the representation of an actual speed of a specific component of an aircraft engine, disclosed as the speed-based outputs (312, 314, 316, and 318)).
generate the vibration modulating signal in response to the first data file; and (Pham, e.g., fig. 3, VIB. SPEED #1 (322) and para. [0015] disclosing the generation of vibration speed simulator outputs to include (322, 324, 326, and 328), which is generated with respect to speed outputs from (312, 314, 316, and 318)).
the second waveform generator comprises a second arbitrary waveform generator that is configured to: 
read a second data file that is representative of a modeled second speed; (Pham, e.g., see fig. 3 to ACCELEROMETER WAVEFORM GENERATORS (350), D/A #2 (358), SPEED #2 (314), and paras. [0014-0017] which discloses D/A #2 (358) converting the file received from SPEED #2 (314), which is representative of a second speed; examiner notes in order for a computation to be performed for the action of conversion, the computer must inherently first read the file.  See also para. [0032] which relates to a mass storage device (510) and device control application (522) executable to perform the various operations described above.)
generate the simulated second signal in response to the second data file; and (Pham, e.g., see fig. 3 to D/A #2 (358) and para. [0016] in which D/A #2 (358) converts each respective amplitude output to a respective synchronized analog signal output)
generate the simulated composite vibration voltage signal in response to the second data file and the vibration modulating signal. (Pham, e.g., see fig. 3, SPEED #2 (314), VIB. 

Regarding claim 20, Pham discloses: The method of claim 16, wherein: the first speed is representative of an N2 speed; and the second speed is representative of an N1 speed. (Pham, e.g., see figs. 2-4, central shaft (22), compressor section (16), SPEED #1 (312), and SPEED #2 (314) of ENGINE SIMULATION (310), and para. [0014] which discloses that each of these outputs from this stage are representative of an actual speed of a specific component of an aircraft engine that is contributed from an aircraft engine, including fan, compressor, or turbine assemblies; examiner notes that the disclosure is interpreted as having a first speed related to an engine central shaft speed (22) and a compressor speed (16).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of 
Herron et al. (US 6343251 B1), hereinafter Herron.

Regarding claim 11, Pham is not relied upon as explicitly disclosing: The system of claim 2, wherein:
the first data file is a first comma-separated values (CSV) data file; and
the second data file is a second CSV file.
However, Herron further discloses: 
the first data file is a first comma-separated values (CSV) data file; and (Herron, e.g., see fig. 6 to Microsoft Excel Wide Format .csv, fig. 7 to 1. Read Data: Read MDRetriever generated .csv data file and col. 6, lines 14-43 which discloses the collection of information on a turbine from a remote database, access server (22) and transmits those numbers to a software application in a relatively common and data-friendly format, such as a “wide format”, e.g., *.csv data file format).
the second data file is a second CSV file. (Herron, e.g., see fig. 6 to Microsoft Excel Wide Format .csv, fig. 7 to 1. Read Data: Read MDRetriever generated .csv data file and col. 6, lines 14-43 which discloses the collection of information on a turbine from a remote database, access server (22) and transmits those numbers to a software application in a relatively common and data-friendly format, such as a “wide format”, e.g., *.csv data file format).
Herron, e.g., see col. 6, lines 44-56 which discloses The results of these calculations from the software applications scheduled by the retriever may be formatted in text files that are output as reports, such as logs, charts and summaries for each gas turbine (see FIG. 13).  These reports may be reported to the technicians who operate each gas turbine, then use the reports to schedule maintenance of the gas turbine and pre-order parts for that gas turbine.).
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of 
Kennedy (CA 2810014 C), hereinafter Kennedy.

Regarding claim 13, Pham is not relied upon as explicitly disclosing: The system of claim 5, wherein the simulated N2 speed signal corresponds to a shaft rotational speed between 1 - 400 revolutions per second.
However, Kennedy further discloses: wherein the simulated N2 speed signal corresponds to a shaft rotational speed between 1 - 400 revolutions per second. (Kennedy, e.g., see figure 3, rotary vane compressor (70), input shaft (72), and para. [0024] relating to rotary vane compressor (20) having an input shaft rotating at 1800 rpm; examiner notes that 1800 rpms is equivalent to 30 revolutions per second, falling within the limitation of 1-400 revolutions per second.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Pham’s first speed representative of an N2 speed and the second speed representative of an N1 speed with Kennedy’s N2 speed of 1800 rpms because Kennedy teaches utilizing a rotary van compressor to allow for low rpm operation. (Kennedy, e.g., see para. [0024] 
	
Regarding claim 14, Pham is not relied upon as explicitly disclosing: The system of claim 5, wherein the simulated N1 speed signal corresponds to a shaft rotational speed between 1 — 200 revolutions per second.
However, Kennedy further discloses: wherein the simulated N1 speed signal corresponds to a shaft rotational speed between 1 — 200 revolutions per second. (Kennedy, e.g., see fig. 3, Engine (50) and output shaft (52), and para. [0030] to engine (50) with output shaft (52) rotated by the engine at about 1800 rpms; examiner notes that 1800 rpms is equivalent to 30 revolutions per second, falling within the limitation of 1-200 revolutions per second.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Pham’s first speed representative of an N2 speed and the second speed representative of an N1 speed with Kennedy’s N1 speed corresponding to a shaft rotational speed of 1800 rpms because Kennedy teaches a space saving arrangement of the engine and compressor. (Kennedy, e.g., see para. [0025] disclosing Unique to the direct attachment is the space saving arrangement and the ability to eliminate the use of a compressor with a separate drive motor and the ancillary start up amperage required by such a combination.).

Allowable Subject Matter
Claims 3-4, 6-10, 12, and 18-19 are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	the transformer is configured to: 
receive the simulated composite vibration voltage signal at the primary winding; 
produce, by inductive coupling, an induced first and second composite vibration voltage signal at the secondary winding; and 
apply the induced first and second composite vibration voltage signal to the capacitor input terminal; and 
the capacitor is configured to:
 receive, at the capacitor input terminal, the induced first and second composite vibration voltage signal; and 
produce, by electrostatic coupling, the simulated composite vibration charge signal at the capacitor output terminal,
taken in combination with the other limitations of claim 3.
	Claims 6-10 would be allowable by virtue of their dependence from claim 3.

Regarding claim 4, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the first waveform generator is further configured to produce a synchronized signal, taken in combination with the other limitations of claim 4.
	Claim 12 would be allowable by virtue of its dependence from claim 4.

	Regarding claim 19, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the second waveform generator is synchronized with the first waveform generator by a method comprising: 
generating, by the first waveform generator, a synchronizing signal and a trigger signal; and 
inputting, from the first waveform generator to the second waveform generator, the synchronizing signal and the trigger signal,
taken in combination with the other limitations of claim 16.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 5,565,618 A to Hu relates to a method to specify sinusoidal vibration tests for product 
durability validation.
US 5,965,816 A to Hu relates to a computer program, system and method to specify random 
vibration tests for product durability validation.
US 2013/0199204 A1 to Camhi et al. relates to a method and device for performing a check of 
the health of a turbine engine of an aircraft provided with at least one turbine engine.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863